JUDGE GRACE
delivered the opinion op the court.
This is an appeal by the Jellieo Coal Mining Company from a judgment of one hundred dollars rendered against it by the Whitley Circuit Court upon an indictment filed in said court on the 18th of May, 1893, charging that said corporation, though doing-business in Kentucky, had not, on the 8th day of May, 1893, nor for some time prior thereto, filed a statement by either its president or secretary, in the office of the Secretary of State at Frankfort, Kentucky, giving the location of its principal office and its agent at said place upon whom service of process might be made.
The chief ground relied upon by said appellant for failing to file such a statement is, that it did not know of the existence of the law requiring same to be so filed.
The law of the State, taking effect April 5th, 1893, as found in section 571 of Kentucky Statutes, under title, Corporations, requires such a statement to be made. This case was submitted to the jury upon an agreed state of fact, whereby it was agreed “that this law on corporations (having- been passed long enough to take effect April 5th, 1893) was, by order of the Legislature, printed about April 25th, 1893, and then distributed by the Secretary of State as fast as possible to clerks of county courts, banks, lawyers and corporations, but that no copy was sent to appellant ; and further, that said corporation, its agents and employes, were, in fact, ignorant of the existence of such statute until the 24th day of May, 1893, when they were informed of same by their attorney, *375R. I). Hill, and that thereupon said defendant immediately, on the 29th day of May, 1893, filed in the office of Secretary of State at Frankfort the necessary statement that defendant was, at and before the passage of said law, a corporation created by the laws of Kentucky, doing’ business in Whitley county, Kentucky, where it had an office, and an agent upon whom process could have been served. It was further agreed by the parties that a synopsis of this ■corporation law was published by some of the daily papers in Louisville about the 6th or 7th of April, 1893, and that said paper circulated in Whitley county, but was not called to the attention of the defendant.”
Upon this agreed statement of fact the court instructed the jury to find for the Commonwealth; the usual exceptions were taken, and the case brought up. The counsel for appellant, while conceding the .general doctrine “that every person is presumed to know the law,” yet insists that this is not an absolute, conclusive presumption, but only one that may he rebutted by evidence, and surely that the Commonwealth may agree absolutely and unconditionally, •as she did in this case, that appellant was ignorant of the law, and thus agree herself out of court.
We can not view the matter in this light. The maxim slightly changed, and as applicable to all criminal prosecutions, that “ignorance of the law •excuses no one,” is one of (he oldest and most valuable maxims of criminal procedure; it lies at the very basis of all successful criminal prosecutions.
It is not so much a presumption of fact, as a fact, as *376it is a conclusion or presumption of the law, indispensably necessary to be made by the courts, alike applicable to all criminal prosecutions. Without it the court would be powerless to maintain any effective and valuable administration of the Criminal Code. In point of antiquity it dates back to a time whereof the memory of man runneth not to the contrary, and while it may be possible that now and then in isolated cases there may be apparent hardship, yet we are unable to conceive or formulate any modification of the rule whereby appellant in this case can be relieved from the operation of the general principle without utterly destroying same, and such a ruling is not to be thought of.
Let the judgment of the lower court be affirmed.